DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/12/2019, 09/17/2019 and 09/24/2020 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
The disclosure is objected to because of the following informalities: 
In paragraph [0012] line 1, “FIG. 1 is a plan view of PTC elements A1, A2, and B used in Examples” should be – FIG. 1 is an X-X cross-sectional view of PTC elements A2 and B used in Examples--.

In paragraph [0012] line 3, “FIG. 3 is an X-X cross-sectional view of PTC element A2 used in Example” should be –FIG. 3 is a plan view of PTC elements A1, A2, and B used in Examples--.
Followup corrections are also required wherever references are made to figure numbers.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walsh (US5645746A).
Regarding claim 1, Walsh teaches an apparatus (abstract, motor vehicle wiring system) comprising a protecting element (abstract, PTC circuit protection device) for protecting the apparatus in an emergency (column 1 lines 15-20, if a fault occurs … then the PTC device will be "tripped"), wherein the protecting element is a polymer PTC element (abstract, Preferred devices contain PTC conductive polymers), the polymer PTC element has a polymer PTC member (implicit), and the polymer PTC member is formed from a polymer composition containing a polyvinylidene fluoride as a main component (column 14 lines 4-6, PTC conductive polymers based on polyvinylidene fluoride).
Regarding claim 2, Walsh teaches the apparatus according to claim 1, wherein the apparatus is an industrial robot (column 3 line 29, automobiles), wherein the protecting element is installed on a controller or a motor driver (column 3 lines 32-33, window lift motors … the PTC device protects the operative device).
Regarding claim 4, the method is rejected for the same reasons as stated in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US5645746A), and further in view of Woods (US20090224703A1).
Regarding claim 3, Walsh teaches the apparatus according to claim 1.
Walsh does not teach the apparatus being used for cutting.
Woods teaches in a similar field of endeavor of protecting against an overload event (abstract, current fault condition) using PTC ([0055], control circuit 400 may include … PTC thermistor), that the apparatus being used is for cutting (i.e. angle grinder 10) (fig.1) (also refer to [0005], power saw application). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the cutting device in Walsh, as taught by Woods, as it provides the advantage of protecting the circuit from overvoltage economically, as well as, enables reset of PTC device without direct physical access.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           06/09/2021


	/THIENVU V TRAN/                                                     Supervisory Patent Examiner, Art Unit 2839